Citation Nr: 9932715	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-12 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arthritis of the left 
hip as secondary to a shell fragment wound to the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  He was awarded the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDING OF FACT

Arthritis of the left hip is not related to a shell fragment 
wound to the left thigh.


CONCLUSION OF LAW

Service connection for arthritis of the left hip as secondary 
to a shell fragment wound to the left thigh is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to secondary service connection for arthritis of 
the left hip is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may also be granted 
for the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the veteran's case, service connection is in effect for a 
scar, residual of a shell fragment wound to the left thigh, 
evaluated as noncompensably disabling.  The veteran has 
asserted that currently diagnosed arthritis of the left hip 
is etiologically related to the shell fragment wound 
sustained during his period of active service.

The veteran's service medical records do not contain records 
of treatment for a shell fragment wound.  In a report of 
medical history for separation in March 1968, a notation was 
made:  "RVN[Republic of Vietnam] wounded left thigh-OK now."  
At an examination for separation in March 1968, a small scar 
on the left lateral thigh was noted.

VA X-rays of the left leg above the knee in June 1968 showed 
no abnormality of osseous structures or soft tissues.  At a 
VA orthopedic examination in June 1968, the veteran presented 
with a history of a superficial wound of a grenade fragment, 
which had been treated by application of bandages and 
antiseptics.  On examination, there was a round scar on the 
midportion of the lateral aspect of the left thigh, three-
eighths of an inch in diameter, which was slightly depressed 
but well-healed.

In a statement received in October 1996, the veteran 
indicated that he began having stiffness in his left leg and 
hip in approximately 1990.

VA X-rays of the left femur in January 1997 were normal.  VA 
X-rays of the left hip in January 1997 showed advanced 
degenerative changes.

At a VA scars examination in January 1997, no visible scar on 
the left lower extremity was observed.  At a VA orthopedic 
examination in January 1997, the diagnosis was degenerative 
arthritis of the left hip.

At a VA orthopedic examination in July 1997, the veteran 
stated that about seven years earlier he started getting some 
stiffness in the left hip, with difficulty bending and 
stooping, for which he took ibuprofen.  He gave a history of 
a superficial shrapnel wound to the left hip in 1966, which 
healed satisfactorily, with no shrapnel remaining in the 
wound.  The veteran complained of difficulty in bending over, 
getting up from a sitting position, and tying his shoes; he 
had a little stiffness when he started to walk.  He only had 
pain in the left hip when he tried to stretch it very much or 
use it forcefully, like pushing the clutch of his vehicle.

On examination, range of motion of the left hip was limited, 
with discomfort at the extreme of motion; there was no pain 
to palpation over the left hip and trochanter; there was a 
1.5-centimeter by 2-centimeter superficial flap scar over the 
left greater trochanter, which was not painful.

The diagnoses were:  Degenerative arthritis of the left hip; 
and superficial scar of the left greater trochanteric 
process, secondary to a superficial shrapnel wound.

The examiner offered an opinion that degenerative joint 
disease of the left hip was not related to the superficial 
shrapnel wound, because of the superficial nature of the 
wound and the time which elapsed before the veteran developed 
any left hip problems.  The examiner stated that degenerative 
joint disease of the left hip was more likely due to the 
veteran's occupation.  (The veteran has stated that he works 
as a welder. 

In January 1998, a physician who was treating the veteran at 
a VA orthopedic clinic stated, "(the veteran) received a 
shrapnel injury to his left lower extremity while in Vietnam.  
He has throughout the years had pain in his left lower 
extremity and has had progressive pain in his left hip over 
the last several years.  It is my opinion that his present 
condition, which is that of advanced osteoarthritis involving 
his left hip, is related to his service-connected injury 
while in Vietnam."

The Board notes that the treating physician's statement that 
the veteran has had pain in his left lower extremity 
"throughout the years" is not accurate, as the veteran has 
stated that he first had pain and stiffness in his left hip 
in 1990, which was 22 years after his separation from 
service.

In August 1998, the veteran was evaluated by Debra A. Mowry, 
M.D, a private specialist in physical and rehabilitative 
medicine.  She offered an opinion that the veteran's 
arthritis of the left hip is not related to the service-
connected shell fragment wound to the left thigh.  She based 
her opinion on the information provided by the veteran that 
the wound was superficial, it healed within one week, and he 
did not have any difficulty until he had pain complaints 
eight years earlier.

In April 1999, a VA physician reviewed the veteran's medical 
records and offered an opinion that it was unlikely that the 
veteran's degenerative osteoarthritis of the left hip was due 
to a traumatic injury, such as a shrapnel wound.

Upon careful consideration of all of the evidence of record, 
the Board finds that the preponderance of the competent 
evidence is against the finding that the veteran's service-
connected scar, residual of a shrapnel wound to the left 
thigh, caused or has aggravated degenerative arthritis of the 
left hip.  Three physicians have found no such relationship, 
based on the superficial nature of the wound and the many 
years intervening between the shrapnel wound and the left hip 
symptoms.  The opinion of the treating physician in January 
1998 that there was such a relationship has less probative 
value, in the Board's view, because it was based on an 
inaccurate premise that the veteran had had continuous left 
lower extremity symptoms since service.  The veteran, as a 
layman, is not competent to offer an opinion on a question of 
medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  For these reasons, 
entitlement to service connection for arthritis of the left 
hip as secondary to a shell fragment wound to the left thigh 
is not established.  38 C.F.R. § 3.310(a); Allen.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for arthritis of the left hip as secondary 
to a shell fragment wound to the left thigh is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

